                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STERLING BURNS,                                       )
                                                      )
               Petitioner,                            )
                                                      )
       v.                                             )      Case No. 4:16-CV-00357-ERW
                                                      )
JASON LEWIS,1                                         )
                                                      )
               Respondent.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Sterling Burns’ (“Petitioner”) Motion to

Alter, Amend, or Vacate Judgment. ECF No. 17. Respondent has filed a response in opposition

to Petitioner’s motion. ECF No. 19.

I.     BACKGROUND

       Petitioner was convicted by a jury in the Circuit Court of the City of St. Louis to one

count of first-degree murder and one count of armed criminal action. Petitioner was 17 years old

at the time of his sentence of life without the possibility of parole. On June 25, 2012, the

Supreme Court of the United States held the Eighth Amendment of the United States

Constitution prohibits a sentencing scheme that mandates life in prison without the possibility of

parole for juvenile homicide offenders. Miller v. Alabama, 567 U.S. 460, 479 (2012). On

January 27, 2016, the Supreme Court held the rule of Miller must be retroactively applied to



1
 Jason Lewis is now the warden of the Southeast Correctional Center, where Petitioner is
housed. Under Rule 2(a) of the Rules Governing Section 2254 Cases in the United States
District Courts, “the petition must name as respondent the state officer who has custody.”
Therefore, Jason Lewis’ name is substituted as the named respondent in this action. Future
pleadings shall reflect this change in the caption.
persons sentenced to mandatory life without parole for juvenile sentences before the Miller

decision. Montgomery v. Louisiana, 136 S. Ct. 718, 732 (2016).

       Petitioner filed a petition for a writ of habeas corpus in the Supreme Court of Missouri on

June 24, 2013, alleging his sentence was unconstitutional under Miller. On March 15, 2016, the

Supreme Court of Missouri issued an order in Petitioner’s case and other similar cases finding

Petitioner was eligible to apply for parole after serving 25 years’ imprisonment on his life

sentence. Petitioner filed a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 in

federal court the following day.

       On July 13, 2016, the Missouri Governor signed into law Missouri Senate Bill No. 590

(“S.B. 590”), 98th General Assembly, which states in relevant part:

       1. Any person sentenced to a term of imprisonment for life without eligibility for
       parole before August 28, 2016, who was under eighteen years of age at the time
       of the commission of the offense or offenses, may submit to the parole board a
       petition for a review of his or her sentence regardless of whether the case is final
       for purposes of appeal, after serving twenty-five years of incarceration.
       ....

       4. The parole board shall hold a hearing and determine if the defendant shall be
       granted parole.

Codified at Mo. Rev. Stat. § 558.047. On July 19, 2016, the Supreme Court of Missouri vacated

its March 15, 2016 order in light of S.B. 590 and denied Petitioner’s state court petition.

       With respect to Petitioner’ federal petition, Respondent filed a response to order to show

cause on June 13, 2016, and Petitioner filed a reply on March 13, 2017. Petitioner argued the

July 19, 2016 order by the Supreme Court of Missouri failed to satisfy the Miller requirement

that juvenile offenders be afforded sentencing which takes into account their individual

circumstances, and Petitioner’s sentence violates the Eighth Amendment’s prohibition on cruel

and unusual punishment. On March 12, 2019, this Court dismissed without prejudice



                                                 2
Petitioner’s habeas petition for failure to exhaust his claims in state court. The Court reasoned

the enactment of S.B. 590 broadened Petitioner’s claims under Miller and Montgomery such that

those claims were not properly raised before the state courts.

II.    MOTION TO ALTER, AMEND OR VACATE JUDGMENT

       On April 9, 2019, Petitioner filed the present Motion to Alter, Amend or Vacate the

Judgment of March 12, 2019 pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.

Petitioner argues the Court should correct manifest errors of law or fact and to prevent the

manifest injustice that will result if Petitioner serves his unconstitutional state sentence without a

full hearing and consideration of his § 2254 habeas petition. Specifically, Petitioner claims the

substitution of a right to apply for parole after 25 years is not the Eighth Amendment equivalent

of a sentence imposed by a judge on a juvenile defendant after consideration of the defendant’s

immaturity and capacity for change at the time of the crime and sentencing. He further alleges

the State of Missouri has addressed the issue such that the claim is exhausted. Petitioner asserts

the Court failed to address this argument in his federal habeas petition, and the Court should

vacate its order and address the constitutional argument on the merits. Petitioner also seeks an

order granting a certificate of appealability.

       In response, the Respondent contends the arguments presented in Petitioner’s original

state court petition did not present the same factual and legal bases for the relief Petitioner now

requests. Therefore, Respondent asserts Petitioner’s claims remain unexhausted, and the Court

made no clear error of fact or law in its order of March 12, 2019 dismissing Petitioner’s § 2254

habeas petition without prejudice.

       Rule 59(e) provides, “[a] motion to alter or amend a judgment must be filed no later than

28 days after the entry of judgment.” Fed. R. Civ. P. 59(e). The rule makes clear the district



                                                  3
court has the power to correct its own mistakes immediately following entry of judgment. White

v. New Hampshire Dep’t of Emp’t Sec., 455 U.S. 445, 450 (1982). “Rule 59(e) motions serve the

limited function of correcting ‘manifest errors of law or fact or to present newly discovered

evidence.’” United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006)

(quoting Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141 F.3d

1284, 1286 (8th Cir. 1998) (internal quotation omitted)). The district court has broad discretion

in determining whether to grant a motion under Rule 59(e). Innovative Home Health Care, 141

F.3d at 1286 (citations omitted).

       Here, the Court finds Petitioner has not shown the Court committed manifest errors of

law or fact in determining Petition failed to exhaust his state court remedies. While Petitioner

argues he raised the claim that allowing an application for parole was inadequate to remedy the

Eighth Circuit Violation recognized in Miller, the Court’s order held S.B. 590 broadened the

claims under Miller and Montgomery, and Petitioner must exhaust all available state remedies

considering the passage of S.B. 590. ECF No. 15 pp. 4-5. Other courts in this district have

reached the same conclusion. See, e.g., Steward v. Lewis, No. 4:16 CV 407 CDP, 2019 WL

585356, at *3 (E.D. Mo. Feb. 13, 2019) (finding petitioner’s “challenges the constitutionality of

SB 590 (Mo. Rev. Stat. § 558.047) and the constitutionality of the Missouri Supreme Court’s

July 2016 order applying SB 590 to his circumstances” were unexhausted because petitioner

could pursue relief under Mo. S. Ct R. 91); Saddler v. Pash, No. 4:16-CV-00363-AGF, 2018 WL

999979, at *3 (E.D. Mo. Feb. 21, 2018) (denying federal habeas relief where petitioner failed to

exhaust his challenges to S.B. 590 in state court); Williams v. Precythe, No. 4:16 CV 393 RWS,

2019 WL 1380042, at *2 (E.D. Mo. Mar. 27, 2019) (holding petitioner’s claims were changed or

broadened by the enactment of S.B. 590, and petitioner failed to meet his burden to demonstrate



                                                 4
the claims have been exhausted or exceptional circumstances render the state habeas process

ineffective). Nothing in Petitioner’s state court petition mentions the enactment of S.B. 590 or

its inadequacy under Miller.

       The Court thus finds it did not make a clear error of law or fact in determining Petitioner

failed to exhaust his state court remedies and dismissing the federal habeas petition without

prejudice on that basis. Further, given the consensus among district courts regarding the

exhaustion of state court remedies in challenges to S.B. 590, the Court concludes the

determination that no certificate of appealability shall issue was not error.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Sterling Burns’ Motion to Alter, Amend, or

Vacate Judgment [17] is DENIED.

       Dated this 18th day of December, 2019.




                                                  E. RICHARD WEBBER
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  5
